DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 15, 25 and 30 recite a sorter wherein multiple support surfaces are provided on a base element, each support surface lying in a respective plane extending parallel to a swivel axis of the base element, and the support surfaces being evenly arranged around the swivel axis so as to form the sides of a regular prism. Specifically, each of the support surfaces may be swiveled into the conveyor to extend parallel to the conveying direction and provide a transport layer which receives the weight of the product for further transport of the product. The details of this base element in combination with the sorter as recited in claims 15, 25 and 30, was not seen in the searched prior art. Prior art commonly showed an element having only one surface which contacted objects and which changed position in order to change the path in which objects traveled. 
Claims 16-24 and 26-29 are allowed as they are dependent on independent claims 15 and 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed May 13th, 2022, with respect to the proposed combination of Wurm (DE 3150328) and Rosenwinkel (US 9102336) of have been fully considered and are persuasive. The rejection of claim 15 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653